DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11 are rejected under 35 U.S.C. 101 because the body of claim 1 recites “…a transmitter configured to transmit 3D model data…”, which is non-statutory transmission of data. Therefore the processes of the “transmitter” are transmitted signals or instructions within the apparatus of claim 1. Similarly, computer instructions claimed as computer listings per se, i.e., the descriptions or expressions of the instructions, are not physical “things.” They are neither computer components nor statutory processes, as they are not “acts” being performed. Such claimed computer instructions do not define any structural and functional interrelationships between the computer instructions and other claimed elements of a computer which permit the computer program’s functionality to be realized. In contrast, a claimed non-transitory computer-readable medium encoded with a computer program is a computer element which defines structural and functional interrelationships between the computer instructions and the rest of the computer which permit the computer instructions functionality to be realized, and is thus 

Claim Rejections - 35 USC § 112
The claim limitation of claim 1: “3D model selection unit”, the claim limitation of claim 8: “image selection unit“, the claim limitation of claim 9: “cutting unit”, the claim limitations of claim 13: “receiver” and “drawing unit”, and the claim limitation of claim 17: “input unit” all invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, claims 1-19 are interpreted under 35 U.S.C. 112(f).
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Abeloe (US 2009/0303507) in view of Tomono et al.(hereinafter “Tomono”, US 2016/0055266).
	Regarding claims 1 and 12, Abeloe teaches an image processing apparatus (Fig. 1: 103) and an image processing method (Fig. 3) comprising steps of by an image processing apparatus (Fig. 1: 103), comprising: 
, in which 201 serves as a unit that enables selection of an object) configured to select an 5object from among objects of a plurality of 3D models (0037 lines 1-13 and 0044 lines 14-23); and 
a transmitter configured to transmit 3D model data of the selected object (0014 lines 4-14 and Fig. 1: ‘Data Transmit’, in which the system 101 serves as a functionally equivalent transmitter, as clearly evidenced by the data transmission depicted between the system 101 and 103 in Fig. 1). However, Abeloe fails to teach an 5object that satisfies a predetermined condition. Tomono teaches an 5object that satisfies a predetermined condition (0009 lines 8-19, in which a model is selected in relation to satisfying a predetermined condition). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the model selection of Abeloe with the predetermined condition of Tomono because this modification reduces computational resources required to generate several 3D models through only rendering including models that satisfy a condition related to the models on the display.
Regarding claim 102, Abeloe teaches wherein the 3D model data includes data in a format in which color information of the object is expressed by a plurality of texture images imaged from a plurality of 15directions (0029 lines 5-14 and 0040 lines 1-9) and geometry information of the object is expressed by a set of points or polygon meshes (0029 lines 11-14 and 0056 lines 1-3).  
Regarding claims 3 and 15, Abeloe teaches wherein 20the 3D model data includes data in a format in which color information of the object is expressed by a plurality of texture images (0029 lines 11-14 and 0056 lines 1-3) imaged from a plurality of directions (0040 lines 1-9) in association with a pixel value of the texture image (0037 lines 1-7 and Fig. 6: ‘object delineation’). However, Abeloe fails to teach geometry information of the object is expressed by a plurality of depth images storing distance 25information. Tomono teaches geometry information of the object is expressed by a plurality of depth images storing distance 25information (0066 lines 1-9). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the model selection of Abeloe with the predetermined condition of Tomono because this modification reduces computational resources required to generate several 3D models through only rendering including models that satisfy a condition related to the models on the display.
Regarding claim 4, Abeloe teaches wherein 30the 3D model selection unit selects the object on a basis of121SP369335WO00 object specification information for specifying a received object (0033 lines 21-26). However, Abeloe fails to teach the object that satisfies the predetermined condition. Tomono teaches the object that satisfies the predetermined condition (0009 lines 8-19). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the model selection of Abeloe with the predetermined condition of Tomono because this modification reduces computational resources required to generate several 3D models through only rendering including models that satisfy a condition related to the models on the display.
Regarding claim 5, Abeloe teaches 5wherein the object specification information includes virtual camera viewing range information indicating a viewing range based on a point of view of a virtual camera (0053 lines 1-7).  
Regarding claim 6, Abeloe teaches wherein the 3D model selection unit determines according to 15whether or not a representative value of global position information of the object is included in the viewing range of the virtual camera (0055 lines 1-8). However, Abeloe fails to 
Regarding claims 7 and 17, Abeloe teaches 20wherein the object specification information includes information regarding an object ID of an object specified by a viewer as a display target (0055 lines 1-8 and 0061 lines 1-14, in which a plurality of objects are listed and retrieved using a query, therefore each object has an associated name or identifier to retired the object from the query).  
Regarding claim 258, Abeloe teaches an image selection unit configured to select only a texture image including the object from among the plurality of texture images of the selected object (0029 lines 11-14 and 0037 lines 1-7), 30wherein the generated 3D model data includes the plurality122 SP369335WO00of texture images imaged from a plurality of directions (0029 lines 11-14 and 0040 lines 1-9), and the transmitter transmits the texture image selected by the image selection unit as the texture image 5of the 3D model data (0014 lines 4-14).  
Regarding claim 9, Abeloe teaches a cutting unit configured to cut the object part of 10the texture image selected by the image selection unit and generate a cutting image (Fig. 6, in which the computer system shown in Fig. 6 performs cut, or delineation, of an object, therefore the computer depicted in Fig. 6 contains components functionally equivalent to the cutting unit), 
Regarding claims 10 and 18, Abeloe teaches wherein the 3D model data includes data in a format (0013 lines 17-20) in which geometry information of the object is expressed by 20a set of points and color information of the object is held in association with each of the points (0029 lines 11-14 and 0056 lines 1-3).  
Regarding claims 11, 14 and 19, Abeloe teaches wherein 25the 3D model data includes data in a format (0013 lines 17-20) in which geometry information of the object is expressed by polygon meshes and color information of the object is held in association with each of the polygon meshes (0056 lines 1-7).  
	Regarding claims 13 and 20, Abeloe teaches an image processing apparatus (Fig. 1: 103), and an image processing method (Fig. 3) comprising steps of by an image processing apparatus (Fig. 1: 103), comprising: a receiver configured to receive 3D model data of an object selected as the object from among the objects of a 10plurality of 3D models (0037 lines 1-13 and 0044 lines 14-23); and a drawing unit configured to generate a display image of the object from a point of view of a virtual camera on a basis of the received 3D model data of the object (0053 lines 1-7). However, Abeloe fails to teach the object that satisfies a predetermined condition. Tomono teaches the 5object that satisfies a predetermined condition (0009 lines 8-19, in which a model is selected in relation to satisfying a predetermined condition). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the model selection of Abeloe with the predetermined condition of Tomono because this modification reduces computational resources required to generate several 3D models through only rendering including models that satisfy a condition related to the models on the display.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Said Broome whose telephone number is (571)272-2931.  The examiner can normally be reached on Monday - Friday 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on 571-272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 




/Said Broome/Primary Examiner, Art Unit 2699